                 Case 1:21-mj-00079-BAM Document 6 Filed 08/25/21 Page 1 of 1


1

2

3

4

5

6

7

8                                 IN THE UNITED STATES DISTRICT COURT
9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:21-MJ-00079-BAM
12                                 Plaintiff,
                                                          ORDER UNSEALING COMPLAINT
13                           v.
14   Josue MORALES,
15                                  Defendant.
16          The United States having applied to this Court for a complaint and arrest warrant in the above-
17   captioned proceedings and having applied for the complaint and warrant to remain under seal in order to
18   prevent the destruction of evidence and flight of the target of the investigation, and the arrest warrant
19   now having been executed and the need for sealing has ceased.
20          IT IS ORDERED that the complaint and arrest warrant filed in the above-entitled matter shall be
21   unsealed.
22

23   IT IS SO ORDERED.
24
        Dated:      August 25, 2021                            /s/ Barbara   A. McAuliffe             _
25                                                      UNITED STATES MAGISTRATE JUDGE
26

27

28

      Order Unsealing Complaint and Arrest                1
      Warrant
30
